SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

822
KA 13-01920
PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PETER GIACONA, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


J. SCOTT PORTER, SENECA FALLS, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (BRIAN LEEDS OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered January 29, 2013. The judgment convicted
defendant, upon his plea of guilty, of vehicular assault in the second
degree (two counts), driving while intoxicated, and reckless driving.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by vacating the term of probation
imposed on counts one and two of the superior court information, and
as modified the judgment is affirmed.

     Same memorandum as in People v Giacona ([appeal No. 1] ___ AD3d
___ [July 10, 2015]).




Entered:    July 10, 2015                          Frances E. Cafarell
                                                   Clerk of the Court